DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-9, 16-20 have been amended.  Claims 10-15 have been canceled and claims 21-26 have been added.  Claims 1-9, 16-26 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 16-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) collecting and analyzing data by means or clustering and pattern detection.  The limitations as drafted under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform obtaining, selecting, clustering and determining steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The additional limitations of the dependent claims do not add an inventive concept, for they represent merely generic data collection steps or siting the ineligible concept in a particular technological environment. See Alice, 134 S. Ct. at 2357 (explaining that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ to supply an ‘inventive concept’” (emphasis in original) (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294)); id. at 2358 (“limiting the use of an abstract idea ‘to a particular technological environment’” is “not enough for patent eligibility” (quoting Bilski, 561 U.S. at 610-11); CyberSource, 654 F.3d at 1370 (“mere [data-gathering] step[s] cannot make an otherwise non-statutory claim statutory”).
Claims  1-9, 16-26 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 16 and 21 is/are rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Konstantakopoulos et al. (US 10,419,954).

Regarding claim 1, 16 and 21, Konstantakopoulos teaches a method, a non-transitory computer-readable computer readable storage medium storing computer executable instructions that when executed by a computing device and an apparatus comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations comprising: 
obtaining device data by a network comprising a processing system including a processor, wherein the network collects data from a plurality of connected devices (C3L12-15, 37-43); 
selecting, by the processing system, a key performance indicator associated with the plurality of connected devices (C1L15-20, C3L22-26); 
clustering, by the processing system, the data in accordance with the key performance indicator to form a plurality of clustered data sets (C3L57-67, C7L21-23); and 
determining, by the processing system, a pattern within at least one of the plurality of clustered data sets (C4L33-67, C5L30-45, C6L7-9, 31-33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-9, 16-18, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan (US 2016/0381580) in view of Ouyang et al. (US 2017/0290024).

Regarding claim 1, Kwan teaches a method comprising: 
obtaining device data by a network comprising a processing system including a processor, wherein the network collects data from a plurality of connected devices ([0042], [0066]); 
selecting, by the processing system, a key performance indicator associated with the plurality of connected devices ([0051]); 
clustering, by the processing system, the data in accordance with the key performance indicator to form a plurality of clustered data sets ([0071]-[0074]); and 
determining, by the processing system, a pattern within at least one of the plurality of clustered data sets ([0089], [0101]-[0102], [0130]).

Kwan teaches collecting data from the network, which comprise plurality of devices and determining KPI for the network.  Thus, it is reasonable to conclude that the KPI is associated with the plurality of connected devices.  However, to merely obviate such reasoning, Ouyang discloses a key performance indicator associated with the plurality of connected devices in [0041]
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Kwan to include KPI that associated with connected devices as disclosed by Ouyang.  Doing so would provide optimal network performance in view of the predicted impacts of the usage levels (Ouyang [0001]).

Regarding claim 16, Kwan teaches a non-transitory computer-readable computer readable storage medium storing computer executable instructions that when executed by a computing device cause said computing device to effectuate operations ([0032]), the operations comprising: 
obtaining device data by a network, wherein the network collects data from a plurality of connected devices; selecting a key performance indicator associated with the plurality of connected devices; clustering the data in accordance with the key performance indicator to form a plurality of clustered data sets; and determining a pattern within at least one of the plurality of clustered data sets.
Claim 16 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claim 21, Kwan teaches an apparatus comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system ([0033]), facilitate performance of operations, the operations comprising: 
obtaining device data by a network, wherein the network collects data from a plurality of connected devices; selecting a key performance indicator associated with the plurality of connected devices; clustering the data in accordance with the key performance indicator to form a plurality of clustered data sets; and determining a pattern within at least one of the plurality of clustered data sets.
Claim 21 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2, 17, 20 and 22, Kwan as modified teaches the method, the medium and the apparatus further comprising characterizing, by the processing system, the clustered data (Kwan [0062], [0099], [0117]-[0118], [0129]).

Regarding claims 3, 18 and 23, Kwan as modified teaches the method, the medium and the apparatus wherein the characterizing is based on the key performance indicator and wherein the method further comprises recommending, by the processing system, an allocation of network resources based on the key performance indicator (Ouyang [0042]).

Regarding claims 4 and 24, Kwan as modified teaches the method and the apparatus further comprising recommending, by the processing system, an allocation of network resources based on the determining (Ouyang [0012], [0042]).

Regarding claim 7, Kwan as modified teaches the method of claim 1, wherein the clustering is performed by a k-means clustering algorithm (Kwan [0127] Table 1).

Regarding claim 8, Kwan as modified teaches the method of claim 1, wherein the clustering is performed by one of means-shift clustering, density-based spatial clustering of applications with noise (Kwan [0091]), expectation- maximation clustering using Gaussian mixture models (Kwan [0127] Table 1), or agglomerative hierarchical clustering.

Regarding claim 9, Kwan as modified teaches the method of claim 1 further comprising characterizing, by the processing system, the clustered data wherein the characterizing is based on a value of the key performance indicator (Kwan [0059]-[0060], [0086]).

Claims 5 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan (US 2016/0381580) in view of BOR-YALINIZ et al. (US 2020/0044943) or CHOU et al. (2021/0160147).

Regarding claims 5 and 25, Kwan as modified does not explicitly teach, however BOR-YALINIZ discloses the method, the medium and the apparatus, further comprising recommending, by the processing system, a service plan based on the determining ([0111]-[0113], [0236], [0238], [0236]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Kwan to include a service plan based on the determining as disclosed by BOR-YALINIZ.  Doing so would improve network operations and service (BOR-YALINI [0003]Z).

Regarding claims 5 and 25, Kwan as modified does not explicitly teach, however CHOU discloses the method, the medium and the apparatus, further comprising recommending, by the processing system, a service plan based on the determining ([0066], [0069], [0062], C1).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Kwan to include a service plan based on the determining as disclosed by CHOU.  Doing so would keep the resource allocation in an efficient and reasonable range is desirable for the operator (CHOU [0059]).

Claims 6, 19 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan (US 2016/0381580) in view of FUJIWARA (US 2019/0340028) or MASUDA et al. (US 2019/0121687).

Regarding claims 6, 19 and 26, Kwan as modified does not explicitly teach, however FUJIWARA discloses the method, the medium and the apparatus, wherein the pattern is used to analyze a second set of device data to determine an updated pattern and wherein the updated pattern is determined based on the pattern and the second set of device data (0087]-[0090]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Kwan to determine an updated pattern as disclosed by FUJIWARA.  Doing so would improve convenience of a virtualized environment of a server device (FUJIWARA [0006]).

Regarding claims 6, 19 and 26, Kwan as modified does not explicitly teach, however MASUDA discloses the method, the medium and the apparatus, wherein the pattern is used to analyze a second set of device data to determine an updated pattern ([0141], [0143]) and wherein the updated pattern is determined based on the pattern and the second set of device data ([0102], [0104], [0120], [0123]-[0124]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Kwan to determine an updated pattern as disclosed by MASUDA.  Doing so allow for comfortable use of the user’s computer systems and high satisfaction degree (MASUDA [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        August 9, 2022